Per Curiam,
The addition of a seal after the signature of W. S. Krise to the note involved in the issue below, without his knowledge or authority, was a material alteration of the instrument: Bowman v. Berkey et al., 259 Pa. 327. The seal was added by the admitted agent of the plaintiff, and the learned trial judge in directing the entering *412of judgment for the defendants n. o. v. properly admitted that their point asking for the direction of a verdict in their favor should have been affirmed.
Judgment affirmed.